Exhibit r.2 Eudaimonia Asset Management Code of Ethics Effective October 15, 2007 I CODE OF ETHICS AND STANDARDS OF BUSINESS CONDUCT I-1 Scope of Policy I-2 Code of Ethics I-2 Code of Business Conduct I-3 Compliance with Securities Laws & Rules I-3 Conflicts of Interest I-3 Outside Business Activities I-3 Maintenance of Independence and Objectivity I-4 Political Contributions, Gifts and Entertainment I-4 Personal Securities Holdings and Transactions I-5 Definition of Access Person I-5 Beneficial Owner I-5 Supervision I-5 Preserving Confidentiality I-5 Insider Information I-6 Portfolio Investment Recommendations and Actions I-6 Priority of Transactions I-6 Prohibition against Misrepresentation I-6 Reporting Violations I-6 Sanctions/Disciplinary Policy I-7 I-1 I CODE OF ETHICS AND STANDARDS OF BUSINESS CONDUCT Eudaimonia Asset Management, LLC (“EAM”) is an investment adviser registered with the State of California. EAM provides investment management and supervisory services on a discretionary basis and currently offers three different investment styles, which are: Small Cap Growth -seeks capital appreciation by investing in companies that correspond to the market values within the range of the Russell 2000 Growth Index. Micro Cap Growth seeks capital appreciation by investing in companies that correspond to the market values within the range of the Russell Micro Cap Growth Index. Ultra Micro Cap Growth seeks capital appreciation by investing in companies whose market values correspond to the bottom half of the Russell Micro Cap Growth Index. Pursuant to Rule 204A-1 of the Investment Advisers Act of 1940 (the “Adviser’s Act”), an investment adviser is required to establish, maintain and enforce a written code of ethics that must set forth standards of conduct expected of advisory personnel and address conflicts that arise from personal trading by advisory personnel. Scope of Policy EAM has adopted the following Code of Ethics and Standard of Business Conduct (“the Code”). EAM will provide to Supervised Persons a copy of the Code and any amendments to the Code. Supervised Persons of EAM will be required to acknowledge, in writing, receipt of a copy of the Code and any amendments thereto. EAM's Supervised Persons are its partners, officers, directors (or other persons occupying a similar status or performing similar functions) and employees, as well as any other persons who provide advice on behalf of the adviser and are subject to EAM's supervision and control. DerekGaertneris the Chief Compliance Officer (“CCO”) for EAM. The CCO is responsible for the administration of EAM’s compliance program. Any questions regarding the Code should be addressed with the CCO. The Code requires Supervised Persons to report or disclose to and seek approval from the CCO for certain activities. In the case of the CCO, the CCO will report to and seek approval from Senior Vice President and Portfolio Management, Montie L.
